Citation Nr: 9907947	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-32 647 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to June 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1997 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO denied a claim for service 
connection for an abscess of the right breast and found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for a nervous disorder.  The 
veteran withdrew the issue of service connection for an 
abscess of the right breast in a March 1998 personal hearing 
before a hearing officer.  


FINDINGS OF FACT

1.  The RO denied service connection for a nervous disorder 
in an April 1984 rating decision; the appellant did not 
appeal.

2.  The evidence added to the record since the April 1984 
rating decision does not bear directly and substantially upon 
the issue at hand, is duplicative or cumulative, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final April 1984 rating decision 
wherein the RO denied service connection for a nervous 
disorder is not new and material, and the claim for service 
connection is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the April 1984 
rating decision wherein the RO denied entitlement to service 
connection for a psychiatric disorder is briefly summarized 
below.

The service medical records show that the veteran was treated 
on five occasions for symptoms of anxiety in July 1969.  The 
service medical records show that the veteran reported 
symptoms of weakness and nervousness in July 1970.  The 
June 1971 report of medical examination and report of medical 
history do not show complaints or a diagnosis of a nervous 
disorder.  

Postservice private and VA medical records show diagnoses of 
situational depression and recurrent major depressive 
disorder in December 1983.  

In an April 1984 rating decision, the RO found that there was 
no evidence of continuity between the veteran's treatment 
during service and the first post service treatment in 
December 1983, and concluded that the evidence did not show 
the two episodes were related.  

VA outpatient reports added to the record since the 
April 1984 rating decision show that the veteran was seen for 
complaints of panic attacks in April 1997.  The record 
reflects that he was seen on follow-up examination for 
symptoms of depression and anxiety in July, September, and 
August 1997.  The psychiatrist noted in April 1997 that the 
veteran did not meet the diagnostic criteria for a 
generalized anxiety disorder, panic attacks, or a panic 
disorder.  


The veteran reported at a March 1998 personal hearing before 
a hearing officer at the RO that he had been seen 
approximately four or five times for his nervous condition.  
He reported that he was currently receiving VA treatment and 
had been prescribed medication.  The veteran described 
current symptoms of nervousness, panic attacks, and 
depression.  

Service medical records added to the record in April 1998 
consist of the veteran's enlistment and separation 
examinations and his immunization record.  

The veteran's former spouse reported that the veteran was 
treated for a nervous relapse and that this condition 
continued to flare up regularly for the remainder of their 
marriage, and at the time of their divorce, he was being 
treated for the condition.  She reported that he saw several 
doctors who prescribed several different medications.  

In an October 1997 statement, the veteran's spouse reported 
that the veteran has several mental disorders that she does 
not notice in ordinary people.  She also reported that the 
veteran had nightmares and was sometimes argumentative.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.




The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis ... is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  
Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service.  38 C.F.R. 
§ 3.303(a).

Analysis

The veteran seeks to reopen his claim for service connection 
for a nervous disorder, which the RO denied in an April 1984 
rating determination.  When a claim denied by the RO becomes 
final, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  The 
Board finds that the April 1984 determination wherein the RO 
denied the veteran's claim for service connection for a 
nervous disorder is final.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. § 19.192 (1983).

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of service 
connection for a nervous disorder.  Following a review of the 
evidence and the April 1984 rating decision, the Board notes 
that the issue at hand is whether the veteran's current 
treatment for symptoms of depression and anxiety are related 
to his inservice treatment for nervousness and anxiety.  

Although new, VA outpatient treatment records added to the 
record following the April 1984 rating decision are not 
material evidence sufficient to reopen the veteran's claim 
because they do not show that his current treatment is linked 
to a psychiatric disorder incurred during active service.  
The records show treatment for the veteran's current 
symptomatology, but do not show that such treatment is 
related to his inservice treatment for anxiety.  Because the 
current VA treatment records are not probative of the issue 
at hand, the records do not bear directly or substantially 
upon the specific matter under consideration.  

The service medical records received in April 1998 are not 
new and material evidence sufficient to reopen the claim.  
The reports of medical history and medical examination are 
duplicates of service medical records previously contained in 
the claims file.  The vaccination report, although new, is 
not material because it is not probative of the issue at hand 
of whether the veteran has a current nervous disorder which 
had its onset during active service.  

Also added to the record following the April 1984 rating 
decision, is lay evidence in the form of two statements dated 
in August and October 1997, and the March 1998 personal 
hearing transcript of the veteran.  In this regard, the Board 
notes that generally speaking, lay persons are not competent 
to offer evidence that requires medical knowledge.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that 
lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded); see also Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for his statements or 
testimony to be probative as to the facts under 
consideration).  

The issue of whether the veteran's treatment during service 
is related to his current treatment for depression and 
anxiety is an issue of medical causation for which competent 
medical evidence is required.  The issue at hand requires 
competent medical evidence because it involves medical 
causation.  Moreover, the lay testimony is not competent to 
establish that any continuity of the veteran's 
symptomatology, if any, is linked to his current psychiatric 
treatment.  

For these reasons, the lay evidence added to the record does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence 
sufficient to reopen his claim.  38 C.F.R. § 3.156.  

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under section 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999).  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a nervous 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171.


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a nervous 
disorder, the appeal is denied.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 
- 9 -


- 1 -


